[Cite as State ex rel. DeGroot v. Tilsley, 128 Ohio St. 3d 311, 2011-Ohio-231.]




              THE STATE EX REL. DEGROOT, APPELLANT, v. TILSLEY,
                                 DIR., ET AL., APPELLEES.
    [Cite as State ex rel. DeGroot v. Tilsley, 128 Ohio St. 3d 311, 2011-Ohio-231.]
Public Records Act — Mandamus — Home addresses of city retirees are not
          records under R.C. 149.011(G) — Judgment affirmed.
     (No. 2010-1285 — Submitted January 4, 2011 — Decided January 26, 2011.)
       APPEAL from the Court of Appeals for Hamilton County, No. C-100338.
                                 _____________________
          Per Curiam.
          {¶ 1} This is an appeal from a judgment entered by the court of appeals
dismissing the petition of appellant, Ann DeGroot, for a writ of mandamus to
compel appellees, Paula Tilsley, executive director of the Cincinnati Retirement
System, and the city of Cincinnati, to provide access to the home addresses1 of all
persons eligible to vote for the retiree-trustee of the retirement system pursuant to
R.C. 149.43, the Public Records Act. Because those addresses are not records for
purposes of R.C. 149.43, we affirm the judgment of the court of appeals.
                                              Facts
          {¶ 2} DeGroot is a retired member of the Cincinnati Retirement System.
According to DeGroot, she has been adversely affected by the city’s changes to
the healthcare benefits of its retirees. DeGroot requested that Tilsley provide
“copies of the names and addresses of all persons eligible to receive a ballot for

1
  Although the addresses sought by DeGroot in her petition were not restricted to home addresses,
her argument on appeal mentions only home addresses. Therefore, our opinion is likewise limited
to her request for home addresses of retired public employees. See State ex rel. Asti v. Ohio Dept.
of Youth Servs., 107 Ohio St. 3d 262, 2005-Ohio-6432, 838 N.E.2d 658, fn. 1; cf. State ex rel. Ohio
Liberty Council v. Brunner, 125 Ohio St. 3d 315, 2010-Ohio-1845, 928 N.E.2d 410, ¶ 61 (court
need not address request contained in relators’ complaint for writ of mandamus when they failed
to include any argument in support of their request in their initial merit brief).
                             SUPREME COURT OF OHIO




the election of a Retiree-Trustee of the Board of Trustees of the Cincinnati
Retirement System.” DeGroot initially wanted the names and home addresses of
city retirees to communicate with them about the changes to their healthcare
benefits and about the September 2010 election of the retiree-trustee of the
retirement system’s board of trustees. Tilsley and the city provided DeGroot with
the names of the retirees, but not their home addresses.
         {¶ 3} In May 2010, DeGroot filed in the Court of Appeals for Hamilton
County a petition, which was subsequently amended, for a writ of mandamus to
compel Tilsley and Cincinnati to provide her with access to home addresses of
city retirees. Appellees filed a motion to dismiss the amended petition, and
DeGroot filed a memorandum in opposition. In DeGroot’s amended petition and
memorandum, she relied on R.C. 149.43. The court of appeals granted appellees’
motion and dismissed the amended petition.
         {¶ 4} This cause is now before the court upon DeGroot’s appeal as of
right.
                                   Legal Analysis
         {¶ 5} DeGroot asserts that the court of appeals erred in dismissing her
mandamus petition.       Dismissal of the petition under Civ.R. 12(B)(6) is
appropriate if, after all factual allegations of the petition are presumed true and all
reasonable inferences are made in DeGroot’s favor, it appears beyond doubt that
she can prove no set of facts entitling her to the requested writ of mandamus.
State ex rel. Carnail v. McCormick, 126 Ohio St. 3d 124, 2010-Ohio-2671, 931
N.E.2d 110, ¶ 6.
         {¶ 6} Dismissal was appropriate because the home addresses of city
retirees are not records under R.C. 149.011(G) so as to be subject to disclosure
under R.C. 149.43. R.C. 149.011(G) defines “records” for purposes of the Public
Records Act as “any document, device, or item, regardless of physical form or
characteristic, including an electronic record as defined in section 1306.01 of the




                                          2
                                January Term, 2011




Revised Code, created or received by or coming under the jurisdiction of any
public office of the state or its political subdivisions, which serves to document
the organization, functions, policies, decisions, procedures, operations, or other
activities of the office.”
        {¶ 7} In State ex rel. Dispatch Printing Co. v. Johnson, 106 Ohio St. 3d
160, 2005-Ohio-4384, 833 N.E.2d 274, syllabus, we held, “State-employee home
addresses are generally not ‘records’ under R.C. 149.011(G) and are thus not
subject to disclosure under R.C. 149.43, the Public Records Act.” We concluded
that home addresses of public employees do not document the organization,
functions, policies, decisions, procedures, operations, or other activities because at
best, home addresses represent contact information used as a matter of
administrative convenience. Id. at ¶ 25. Disclosure of home addresses of public
employees would thus “ ‘reveal little or nothing about the employing agencies or
their activities.’ ” Id. at ¶ 27, quoting United States Dept. of Defense v. Fed.
Labor Relations Auth. (1994), 510 U.S. 487, 497, 114 S. Ct. 1006, 127 L. Ed. 2d
325.
        {¶ 8} Although Dispatch Printing involved state-employee home
addresses rather than the home addresses of retired municipal employees, the
same rationale applies. Consequently, the home addresses of Cincinnati retirees
are, at best, contact information used for administrative purposes and reveal
nothing about the city or its retirement system.
        {¶ 9} Moreover, insofar as DeGroot raises a new argument on appeal –
that she is entitled to access to the requested home addresses based on the city
civil service commission’s duty under R.C. 124.09 and 124.40 to allow inspection
of its roster, including the addresses, of all persons in the city’s classified service
– she has waived our consideration of it by failing to raise it in the court of
appeals.   See McGhan v. Vettel, 122 Ohio St. 3d 227, 2009-Ohio-2884, 909
N.E.2d 1279, ¶ 26 (in appeal from judgment denying writ of prohibition,



                                          3
                              SUPREME COURT OF OHIO




appellant waived argument that she did not raise in the court of appeals); State ex
rel. Ohio Civ. Serv. Emps. Assn., AFSCME, Local 11, AFL-CIO v. State Emp.
Relations Bd., 104 Ohio St. 3d 122, 2004-Ohio-6363, 818 N.E.2d 688, ¶ 10 (in
appeal from judgment granting writ of mandamus, appellant waived argument
that it did not raise in the court of appeals).
                                      Conclusion
        {¶ 10} Therefore, the court of appeals did not err in dismissing DeGroot’s
amended petition for a writ of mandamus, and we affirm the court’s judgment.
                                                               Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              _____________________
        Ely M.T. Ryder, for appellant.
        John R. Curp, Cincinnati City Solicitor, and Richard Ganulin and Paula
Boggs Muething, Assistant City Solicitors, for appellees.
                              _____________________




                                            4